     Case 1:18-cr-00086-NONE-SKO Document 52 Filed 12/04/20 Page 1 of 4


 1    ANTHONY P. CAPOZZI, CSBN: 068525
      LAW OFFICES OF ANTHONY P. CAPOZZI
 2    1233 W. SHAW AVE., SUITE 102
      FRESNO, CALIFORNIA 93711
 3    PHONE: (559) 221-0200
      FAX: (559) 221-7997
 4    EMAIL: Anthony@capozzilawoffices.com
      www.capozzilawoffices.com
 5
 6    ATTORNEY FOR Defendant,
      SAWTANTRA CHOPRA
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10                                                  ******

11    UNITED STATES OF AMERICA,                             Case No.: 1:18-CR-00086-NONE-SKO
12                   Plaintiff,
13           v.                                             STIPULATION AND ORDER
                                                            REGARDING COMPETENCY STATUS
14
15    SAWTANTRA CHOPRA,
16                   Defendant.
17
18           Pursuant to 18 U.S.C. § 4241(d) the United States of America, by and through its
19    representatives, Michael Tierney and Vincenza Rabenn, and the Defendant, Sawtantra Chopra,
20    by and through his attorneys of record, Michael Chaney and Anthony P. Capozzi, have stipulated
21    that by a preponderance of the evidence Dr. Chopra is presently suffering from a mental disease
22    or defect rendering him mentally incompetent to the extent that he is unable to understand the
23    nature and consequences of the proceedings against him or to assist properly in his defense.
24           This court issued General Order 618, supplementing prior orders issued on March 12, 17,
25    18, 30 and April 17, 2020, addressing COVID-19 and attendant public health advisories. This
26    court declared a judicial emergency on April 9, 2020, pursuant to 18 U.S.C. § 3174, and the Ninth
27    Circuit Judicial Council’s Order of April 16, 2020, continuing this court’s judicial emergency for
28    an additional one-year period and suspending the time limits of 18 U.S.C. § 3161(c) until May
      2, 2021.

                                                           1
                                  STIPULATION REGARDING COMPETENCY STATUS AND ORDER
                                          CASE NO.: 1:18-CR-00086-NONE-SKO
     Case 1:18-cr-00086-NONE-SKO Document 52 Filed 12/04/20 Page 2 of 4


 1            The attorneys for Mr. Chopra are continuing their efforts to find a suitable facility, other
 2    than the Bureau of Prisons, for a determination of whether there is a substantial probability that
 3    he will attain the capacity to permit this action to continue in the foreseeable future.
 4            Defense counsel Anthony P. Capozzi has recently undergone a major surgical procedure
 5    and his recovery period is estimated to take six to eight weeks. Additionally, California’s
 6    governor issued a new COVID-19 Regional Stay Home Order on December 3, 2020, which
 7    divides the state into five regions. When each region reaches less than 15% ICU availability,
 8    sector operations with the exception of critical infrastructure and retail, are to close and all public
 9    gatherings of any size are prohibited. The San Joaquin Valley region, which includes Fresno and
10    Stanislaus Counties, is expected to fall below 15% ICU availability within the next week or so.
11            Based upon the Defendant’s age 73, his medical conditions, which include disabling
12    arthritis, a heart attack in August 2010 which required emergency cardiac catheterization
13    resulting in three stents inserted in the major heart blood vessels; presently suffering from
14    uncontrolled diabetic mellitus and uncontrolled hypertension.
15            Based upon these factors, the parties stipulate that the court should enter an Order:
16            1) Vacating the Defendant’s status conference date of December 11, 2020 and
17                commitment date of January 5, 2021 are vacated and ORDERS pursuant to 18 U.S.C.
18                § 4241(d)(1), Defendant be committed to the custody of the Attorney General on
19                March 22, 2021 for hospitalization in a federal medical center or other suitable facility
20                for a reasonable period not to exceed four months as necessary for treatment and a
21                determination of whether there is a substantial probability that he will attain the
22                capacity to permit this action to continue in the foreseeable future. Absent further
23                order of the Court, the defendant will be committed to the Bureau of Prisons on that
24                date, but will remain on pre-trial release until designation of a specific medical
25                facility.
26            2) Further ORDERING that the Speedy Trial Act is tolled for the period during which
27                Defendant’s competency is being evaluated and efforts are being made to restore him
28                to competency as set forth under 18 U.S.C. § 3161(h)(1)(A) and (h)(4).
              3) A further status conference shall be set for February 19, 2021, at 8:30 a.m.

                                                          2
                                 STIPULATION REGARDING COMPETENCY STATUS AND ORDER
                                         CASE NO.: 1:18-CR-00086-NONE-SKO
     Case 1:18-cr-00086-NONE-SKO Document 52 Filed 12/04/20 Page 3 of 4


 1
 2                                                            Respectfully Submitted,

 3     DATED:     December 4, 2020                      By: /s/Anthony P. Capozzi
                                                            ANTHONY P. CAPOZZI
 4                                                          Attorney for Defendant SAWTANTRA
 5                                                          CHOPRA

 6     DATED:     December 4, 2020                      By: /s/Michael D. Chaney
 7                                                          MICHAEL D. CHANEY
                                                            Attorney for Defendant SAWTANTRA
 8                                                          CHOPRA
 9
10
11     DATED:     December 4, 2020                      By: /s/Michael G. Tierney
                                                            MICHAEL G. TIERNEY
12                                                          Assistant United States Attorney
13
14     DATED:     December 4, 2020                      By: /s/Vincenza Rabenn
                                                            VINCENZA RABENN
15                                                          Assistant United States Attorney
16
                                                  ORDER
17
18     The Court therefore:

19           1) FINDS by a preponderance of the evidence, that the defendant is presently suffering

20              from a mental disease or defect rendering him mentally incompetent to the extent that

21              he is unable to assist properly in his defense;

22           2) ORDERS, pursuant to 18 U.S.C. § 4241(d)(1), that:

23                  a. The Commitment of January 5, 2021 is vacated;

24                  b. Defendant is committed to the custody of the Attorney General on March 22,

25                      2021 for hospitalization in a federal medical center or other suitable facility

26                      for a reasonable period not to exceed four months as necessary for treatment

27                      and a determination of whether there is a substantial probability that he will

28                      attain the capacity to permit this action to continue in the foreseeable future.
                        Absent further order of the Court, the defendant will be committed to the

                                                        3
                               STIPULATION REGARDING COMPETENCY STATUS AND ORDER
                                       CASE NO.: 1:18-CR-00086-NONE-SKO
     Case 1:18-cr-00086-NONE-SKO Document 52 Filed 12/04/20 Page 4 of 4


 1                    Bureau of Prisons on that date, but will remain on pre-trial release until
 2                    designation of a specific medical facility;
 3                 c. The Speedy Trial Act is tolled for the period during which Defendant’s
 4                    competency is being evaluated and efforts are being made to restore him to
 5                    competency as set forth under 18 U.S.C. § 3161(h)(1)(A) and (h)(4).
 6          3) SETS a further status conference on February 19, 2021, at 8:30 a.m.
 7
 8    IT IS SO ORDERED.
 9
         Dated:   December 4, 2020
10                                                     UNITED STATES DISTRICT JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                      4
                             STIPULATION REGARDING COMPETENCY STATUS AND ORDER
                                     CASE NO.: 1:18-CR-00086-NONE-SKO
